R-679

      THEA          ORNEY          ENERAL
                  OF     TEXAS




Hon. John C. Marburger    Opinion No. V-326
County Attorney
Fayette County            lte: Applicability to Fayette
La Grange, Texas               County of H.B. 257, 50th
                               Legislature, relative to
                               County Juvenile Boards.
Dear Sir:

          We refer to your recent request for our opln-
ion as to whether Fayette County falls within the pro-
visions of Article 5139, V. C. S., as amended by H. B.
257, Acts of the 50th Legislature, 1947, Vernon's Texas
Session Law Service, page 560, the pertinent part of
which Is as followsr
          A . . . or which county is included Ui
     and forms a part of a Judicial District of
     five (5) or more counties, in one (1) or
     more of which counties the civil and orim-
     inal jurisdiction vesting by Oeneral Law in
     the County Court has been, or hereafter
     shall be, transferred to the exclusive ju-
     risdiction of the District Court of such
     county or counties, and having a combined
     population in such Judicial District of
     more than thirty-five thousand (35,000) ln-
     habitants, according to the last preceding
     Federal Census; . . . the Judge of such Ju-
     dicial District, together with the County
     Judge of such county are hereby constituted
     a Juvenile Board for such county. The mem-
     bers composing such Juvenile Board in each
     such county shall each be allowed addltion-
     al compensation of not less than One Hun-
     dred Dollars ($100) per annum, and not more
     than Three Hundred Dollars ($300) per an-
     num, which shall be paid in twelve (12)
     equal installments out of FLitherthe gen-
     oral fund or the jury fund of such county,
     such additional compensation to be fixed
     by the Commissioners Court of such county."
 Hon. John C, Marburger - Page 2     (v-326)



           The 22nd Judicial District is composed of five
 counties, namely: Austin, Rays, Caldwell, Fayette, and
 Comal. The combined population of said district is 99,-
 193 as reflected by the last preceding Federal Census.
           The civil and criminal jurisdiction of the
 County Court of Coma1 County has been transferred to the
 exclusive jurisdiction of the District Court of said
 county by the Acts of the 18th Legislature, March 16,
 1883, chapter 35, p. 24.  See Art. 1970-310, V. C. 9.

           In view of the foregoing and the plain and un-
 ambiguous language in Art. 5139, supra, you are respect-
 fully advised that it is the opinion of this Department
 that Fayette County falls within the provisions of said
 Act upon its effective date, which is ninety days after
 date of adjournment of the 50th Legislature. That date
 is September 5, 1947.
           We wish to point out, however, that inasmuch
 as you have not requested same, we are not passing upon
 the constitutionality of the Act; but we believe that
 the provision which allows the additional compensation
 to be paid out of the Jury Fund of such county comes
 within the holding in the case of Carrel v. Williams,
 109 Tex. 155, 202 S.W. 504.
                           SUMMARY

           Fayette County falls within the provi-
      sions of Art. 5139, TV.C. S., as amended by
      H. B. 257, Acts of the 50th Legislature, 1947,'
      which provides for a Juvenile Board in coun-
      ties, where said counties are within a Judi-
      cial District composed of five or more coun-
      ties, where said District has a combined pop-
      ulation of more than 35,000 inhabitants, and
      where in one or more of such counties the
      civil and criminal jurisdiction has been
      transferred to the exclusive jurisdiction of
      the District Court.
                                   Yours very truly
                            ATTORRRYGERRRALOF     TEUS

&I&                         -g&l

 33A:jt;djm